[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               FEB 06, 2009
                            No. 08-13269                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A79-508-482

PAULIN PAUL,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (February 6, 2009)

Before TJOFLAT, DUBINA and BARKETT, Circuit Judges

PER CURIAM:
      Paulin Paul, through counsel, seeks review of the Board of Immigration

Appeals’s (BIA’s) decision to dismiss his appeal of the Immigration Judge’s (IJ’s)

order denying his application for asylum and withholding of removal under the

Immigration and Nationality Act (INA), and relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman and Degrading Treatment

or Punishment (CAT), pursuant to INA §§ 208, 241, 8 U.S.C. §§ 1158, 1231;

8 C.F.R. § 208.16(c).

      First, Paul argues the IJ erred in relying solely on his wife’s sworn statement

supporting her own previously denied asylum application to deny his asylum

claim. Her statement did not mention Paul’s political affiliation or his claims that

uniformed police officers representing the Lavalas political party raped his wife in

his home and later killed his cousin, but instead included details of a completely

different incident, in which she claimed that she was imprisoned for 17 days and

raped by prison guards. According to Paul, the extent to which his wife’s statement

varied from his application and testimony is irrelevant because her statement

should have been disregarded or given minimal weight. Specifically, Paul claims

that he testified consistently and credibly, and he provided solid proof to

corroborate his claim, but the IJ disregarded all of that evidence for one statement

submitted by Paul’s wife, who Paul contends suffers from depression, decreased

concentration, paranoia, and agoraphobia. Finally, Paul argues that, presented with
                                           2
significant evidence of Paul’s wife’s mental illness, the IJ clearly erred in making

her statement the only basis for the adverse credibility finding.

      To the extent that the BIA’s decision was based on a legal determination,

review is de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir.

2001). The BIA’s factual determinations are reviewed under the substantial-

evidence test, and we “must affirm the BIA’s decision if it is ‘supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.’” Al Najjar, 257 F.3d at 1283-84 (citation omitted). The substantial

evidence test is “deferential” and does not allow “re-weigh[ing] the evidence from

scratch.” Mazariegos v. U.S. Att’y Gen., 241 F.3d 1320, 1323 (11th Cir. 2001).

The fact that evidence in the record may also support a conclusion contrary to the

administrative findings is not enough to justify a reversal. Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004) (en banc). After an adverse credibility

finding has been made, the applicant then has the burden to show that the BIA or

the IJ’s “credibility decision was not supported by specific, cogent reasons or was

not based on substantial evidence.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282,

1287 (11th Cir. 2005) (internal quotation omitted).

      In this case, substantial evidence supports the BIA’s decision to uphold the

IJ’s adverse credibility determination because the IJ’s determination was based on

multiple internal inconsistencies in the record, namely, the key differences between
                                           3
Paul’s application and testimony and his wife’s statement supporting her own

previously denied asylum application.

      Second, Paul argues that he has a very compelling claim for asylum,

withholding of removal, and CAT relief and is entitled to relief as a matter of law

because he provided direct, credible, and specific evidence in the record, proving

past persecution and creating a presumption of future persecution. Accordingly,

Paul asserts that the IJ should have granted him asylum as a matter of discretion.

Paul also argues that the BIA should have reviewed the IJ’s decision de novo as a

question of law to determine whether he met his burden of proof in this case.

      However, the record likewise does not compel reversal of the IJ’s and BIA’s

denial of asylum, withholding of removal, and CAT relief because Paul’s

remaining documentary evidence, outside of his discredited application and

testimony, was insufficient to support his claim for asylum.

      PETITION DENIED.




                                          4